 45305 NLRB No. 7NORTH STAR STEEL CO.1In lieu of a hearing, the parties stipulated facts, exhibits, andbriefs as the entire record in the case.2All dates are 1990 unless otherwise specified.3All agreed-upon provisions were tentative, conditioned agreementon the terms of an entire collective-bargaining agreement.4Sacramento Union, 291 NLRB 552, 556 (1988).North Star Steel Company and United Steelworkersof America, AFL±CIO, CLC. Case 18±CA±10357September 30, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn December 19, 1990, Administrative Law JudgeJerrold H. Shapiro issued the attached decision. The
Respondent filed exceptions and a supporting brief, the
General Counsel filed cross-exceptions and a brief in
support, and each filed answering briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord1in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, and
conclusions as modified and to adopt the rec-
ommended Order as modified.The Respondent refused to honor the Union's 1988certification. The Board found that the refusal violated
Section 8(a)(5) and a bargaining order was enforced in
December 1989, in an unpublished order, by the
United States Court of Appeals for the District of Co-
lumbia. The Respondent began bargaining in January
1990. On August 8, 1990, the General Counsel amend-
ed the 1988 complaint in this proceeding alleging var-
ious violations of Section 8(a)(5). The parties then
stipulated the facts to the judge.The judge found that the Respondent had violatedSection 8(a)(5) of the Act, as it conceded, when it uni-
laterally changed an employee health insurance plan
that covered unit employees, among others, in January
1988±1990. He also found, however, that the parties
had reached impasse as of July 18, 1990,2and, havingtentatively agreed on the then-existing plan, that the
Respondent lawfully implemented it as of that date.
The judge ordered the Respondent to make whole unit
employees for any losses they had incurred as a result
of the unilateral changes. We agree. He did not, how-
ever, require restoration of the status quo because of
his finding of impasse. We do not agree. We find that
the evidence does not establish impasse and that the
Respondent must restore the status quo to January
1988.The parties first met to negotiate an initial collec-tive-bargaining agreement on January 19, 1990. The
first session, and the numerous subsequent sessions
during January and February, all focused on non-
economic matters. After failing to reach agreement onnoneconomic items the parties began, in March, to dis-cuss economic matters.On March 7, the Union presented its economic pro-posals. One of its proposals was that the Respondent
continue its current health insurance program. The par-
ties met several times between March 7 and May 2,
when they reached tentative agreement3on manyissues, including the Union's proposal that the unit em-
ployees be covered by the health insurance program
then in effect. The parties subsequently met on May 16
and July 18. No further collective-bargaining sessions
were scheduled after July 18, and no collective-bar-
gaining agreement was concluded.Based on the stipulated facts, the judge, whileterming the evidence of impasse ``skimpy,'' nonethe-
less, found that the parties had reached impasse. The
judge relied on the facts that the parties had met for
a number of bargaining sessions, failed to reach agree-
ment, and did not schedule any negotiating sessions
after July 18. The Board, however, has held that, ``The
number of bargaining sessions, a hiatus, and failure to
reach agreement without more, do not indicate that an
impasse has been reached.'' Caravelle Boat Co., 227NLRB 1355 (1977). In Caravelle, the parties had en-gaged in 14 bargaining sessions and there had been a
5-month hiatus in bargaining.The Board, at 1357±1358, quoted Taft Broadcasting:Whether a bargaining impasse exists is a matterof judgment. The bargaining history, the good
faith of the parties in negotiations, the length of
the negotiations, the importance of the issue or
issues as to which there is disagreement, the con-
temporaneous understanding of the parties as to
the state of negotiations are all relevant fac-
tors.... [
Taft Broadcasting Co., 163 NLRB475, 478 (1967), enfd. 395 F.2d 622 (D.C. Cir.
1968).]In the present case, the Respondent admits that itengaged in ``technical'' violations of Section 8(a)(5).
The stipulated record does not, however, establish that
an impasse had been reached by the parties in subse-
quent bargaining. Thus, the record fails to show how
many negotiating sessions were held; the substance of
many of those sessions; the importance of the issue, or
issues, separating the parties; and the understanding of
the parties as to the state of negotiations. Impasse is
a defense to the charge of unilateral change. It must
be proved by the party asserting impasseÐin this case
the Respondent4The stipulated record fails to establish 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Indeed, the Respondent's briefs to both the judge and the Boardtreat the defense of impasse as an afterthought.impasse, and we therefore find that the defense iswithout merit.5Consequently, we shall order that the status quo antebe restored. That is, the terms and conditions of the
unit employees' health insurance program shall be re-
turned to the level in existence before January 1988,
the date of the Respondent's initial illegal unilateral
action. The Respondent's monetary liability shall also
continue until the status quo ante is restored.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, North
Star Steel Company, St. Paul, Minnesota, its officers,agents, successors, and assigns, shall take the action
set forth in the Order as modified.1. Delete paragraph 2(a) and insert the following asparagraphs 2(a) and (b) and reletter all subsequent
paragraphs.``(a) Restore the terms and conditions of the unitemployees' health insurance program to the level in
existence before the January 1988 unilateral changes
and continue them in effect until the parties reach ei-
ther an agreement or a good-faith impasse in bar-
gaining.``(b) Make whole the unit employees for losses theymay have incurred as a result of the unilateral changes
in the employees' health insurance program imple-
mented by the Respondent about the first of January
1988±1990, and make the unit employees whole for
their losses for the period commencing with the Janu-
ary 1988 unilateral conduct until the Respondent re-
stores the terms and conditions of the health insurance
program to the level in existence before the January
1988 unlawful unilateral changes, with interest to be
computed in the manner prescribed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
change our bargaining unit employ-ees' terms and conditions of employment unilaterally,without affording the United Steelworkers of America,AFL±CIO, CLC an opportunity to bargain about the
changes, and without bargaining with that Union either
to agreement or to good-faith impasse.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
restore unit employees' terms and condi-tions of employment to the level in existence before
the January 1988 unilateral changes in the health insur-
ance program and continue them in effect until we
reach either agreement or a good-faith bargaining im-
passe with the Union.WEWILL
make whole our bargaining unit employ-ees, or former employees in the unit, for the losses
they have incurred as a result of our unilateral changes
in their health insurance program which we imple-
mented about the first of January 1988, 1989, and
1990, and WEWILL
make whole these employees forthe period commencing with the January 1988 unilat-
eral changes until we restore the terms and conditions
of the health insurance program to the level in exist-
ence before our unlawful unilateral changes. The bar-
gaining unit is:All full-time and regular part-time clerical em-ployees designated non-exempt by the Employer
at the Employer's facility located at 1678 Red
Rock Road, St. Paul, Minnesota, including pricing
specialist, purchasing, sales, accounting, and in-
ventory clerks, typists, sales receptionist and sec-
retary, and office equipment operators, plant cler-
ical employees, including rolling mill clerks,
maintenance clerk, quality assurance clerk, melt
shop clerk and shipping clerk; but excluding tem-
porary employees, executive secretary, personnel
secretary, confidential employees, guards, profes-
sional and professional trainee personnel, manage-
ment and management trainee personnel, nurse,
sales persons and supervisors, as defined by the
National Labor Relations Act.NORTHSTARSTEELCOMPANYJoseph H. Bornong, for the General Counsel.John C. Zwakman (Dorsey & Whitney), for the Respondent.Michael A. Denardo, for the Charging Party.DECISIONSTATEMENTOFTHE
CASEJERROLDH. SHAPIRO, Administrative Law Judge. On anoriginal charge filed on January 28, 1988, and a first amend-
ed charge filed on February 3, 1988, by the United Steel-
workers of America, AFL±CIO, CLC (Union), the General
Counsel of the National Labor Relations Board, by the
Board's Regional Director for Region 18, issued a complaint
and notice of hearing on March 11, 1988, and an amendment 47NORTH STAR STEEL CO.1The amended complaint also alleges Respondent violated Sec.8(a)(1) and (5) of the Act when, on or about January 21, 1988, it
unilaterally changed the unit employees' work rules concerning dis-
ciplinary measures related to employees' tardiness. However, all par-
ties agreed that this allegation would not be litigated in this pro-
ceeding. Instead all parties entered into an informal settlement agree-ment disposing of this allegation.to the complaint on August 8, 1990, against North Star SteelCompany (Respondent), alleging that Respondent has en-
gaged in, and is engaging in, unfair labor practices within the
meaning of Section 8(a)(1) and (5) of the National Labor Re-
lations Act (Act).More specifically, the amended complaint alleges that onJuly 30, 1987, the Union was certified by the Board as the
exclusive collective-bargaining representative of Respond-
ent's nonexempt clerical employees employed at its St. Paul,
Minnesota facility; that subsequently, on or about the first of
January of each year in 1988, 1989, and 1990, Respondent
changed the health insurance programs covering these em-
ployees, including an increase in the amount the employees
contributed to the cost of their health and accident insurance;
and that Respondent engaged in this conduct unilaterally and
without affording the Union an opportunity to negotiate and
bargain with respect to such a change in the employees'
terms and conditions of employment, and further alleges that
by engaging in this unilateral conduct Respondent violated
Section 8(a)(1) and (5) of the Act.1On March 23, 1988, Respondent filed an answer to thecomplaint and on August 16, 1990, filed an answer to the
amended complaint, in which it admitted that, as alleged in
the amended complaint, on or about the first of January of
each year in 1988, 1989, and 1990, it changed the clerical
employees' health insurance programs, including the amount
of the employees' contributions, and also admitted that it en-
gaged in this conduct unilaterally and without prior notice to
the Union, but denied its conduct violated Section 8(a)(5)
and (1) of the Act, as alleged.Subsequent to the issuance of the amendment to the com-plaint and the Respondent's answer to the amendment, all the
parties to this proceeding entered into a stipulation of fact.
The parties agreed to submit this proceeding, without a hear-
ing, directly to an administrative law judge for recommended
findings of facts, conclusions of law, and order. The parties
also agreed that the stipulation of fact, together with exhibits
attached thereto and the briefs of the General Counsel and
Respondent, constitute the entire record in this case.On November 5, 1990, Deputy Chief Administrative LawJudge Earldean V. S. Robbins issued an order assigning this
matter to me for the issuance of a decision.On the basis of the stipulation of fact and exhibits thereto,the briefs filed by the General Counsel and Respondent, and
the entire record in this case, I make the followingFINDINGSOF
FACTI. THEBUSINESSOFRESPONDENT
Respondent is a Minnesota corporation with facilities inSt. Paul and Eagan, Minnesota, where it is engaged in the
manufacture of steel. During the 12-month period ending De-
cember 31, 1987, Respondent sold and shipped from its Min-
nesota facilities products, goods, and materials valued in ex-
cess of $50,000 directly to points outside the State of Min-nesota. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II. THELABORORGANIZATIONINVOLVED
The Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THEALLEGEDUNFAIRLABORPRACTICES
A. The Stipulated FactsRespondent owns and operates steel production facilities inseveral States, including the State of Minnesota. It is a whol-
ly owned subsidiary of Cargill, Inc. (Cargill).Respondent employs several hundred production and main-tenance employees in its Minnesota facilities, who are rep-
resented by the Union. Respondent also employs clerical em-
ployees in its Minnesota facilities. Before the Union's July
30, 1987 certification, infra, none of these clericals were rep-
resented by the Union.On July 23, 1987, a representation election was conductedby the Board among a unit of full-time and regular part-time
nonexempt clerical employees employed by Respondent at its
St. Paul, Minnesota facility. The Union was the labor organi-
zation seeking to represent those employees. The official
tally of ballots shows that a majority of the 24 eligible voters
voted in favor of union representation.On July 30, 1987, the Board, by its Regional Director forRegion 18, issued a ``Certification of Representative,'' certi-
fying the Union as the exclusive representative for purposes
of collective bargaining of all the clerical employees em-
ployed in the above-described voting unit.Respondent challenged the validity of the certification byrefusing to recognize and bargain with the Union as the bar-
gaining representative of the employees in the certified unit.
The Union responded by filing a charge with the Board's Re-
gional Director which was docketed as Case 18±CA±10208.
On September 15, 1987, a complaint issued against Respond-ent in that case alleging, in substance, Respondent violated
Section 8(a)(5) and (1) of the Act by failing and refusing to
recognize and bargain with the Union as the representative
of the employees in the certified unit.In North Star Steel Co., 289 NLRB 1188 (1988), a Boardmajority in Case 18±CA±10208 concluded that the certifi-
cation issued by the Regional Director in the underlying rep-
resentation case was valid and found, as alleged in the com-
plaint, that Respondent's refusal to recognize and bargain
with the Union violated Section 8(a)(5) and (1) of the Act.Respondent refused to comply with the Board's decision.Rather, it petitioned to the Circuit Court of Appeals for the
District of Columbia, for review of the Board's decision. In
December 1989, the court, in an unpublished memorandum,
affirmed the Board's decision.On July 30, 1987, the date of the Board's certification ofthe Union as the bargaining representative of the nonexempt
classified clerical employees employed at Respondent's St.
Paul facility, and for several years prior to that date, the em-
ployment benefit plans covering Respondent's office and
clerical employees were the same plans in effect for the non-
exempt office and clerical employees employed by Cargill,
Respondent's parent company.As of July 30, 1987, and thereafter in 1987, 1988, 1989,and 1990, all of Respondent's office and clerical employees, 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Respondent and the Union have had a longstanding collective-bargaining relationship involving Respondent's production and main-
tenance employees and, as a matter of general practice, have nego-
tiated contracts covering those employees by first negotiating about
so-called noneconomic matters and then moving on to so-called eco-
nomic matters.3The parties stipulated that, ``if called upon to testify, union wit-nesses would testify that the union agreed to the terms of the health
plan in hope of encouraging movement on other issues.'' The parties
also stipulated that, ``if called upon to testify, representatives of the
Company would testify that agreement on the union's benefit pro-
posal, including the health plan, was made in the hope of resolving
and agreeing upon a major issue in negotiations and encouraging
movement and negotiation on other issues.''including those employed in the certified unit herein, werecovered by the same employment benefit plans. One of these
plans provided employees with health and accident insurance
benefits. This plan, for the sake of convenience, is referred
to hereinafter as the health insurance program. Besides cov-
ering all of the Respondent's salaried office and clerical em-
ployees, the health insurance program covered the approxi-
mately 8000 employees employed by Cargill.For several years before 1987, and subsequent to 1987,Respondent made periodic adjustments in the amount of
money employees were required to contribute to the several
health insurance plans encompassed by the health insurance
program. These contribution rate adjustments included in-
creases and decreases in the amount of the employees' con-
tributions. Respondent, which retains complete discretion
over the amount of employees' contributions, has always
maintained the same contribution rates for all of the salaried
employees covered by the health insurance program.On or about the first of January in 1988, 1989, and 1990,Respondent made changes in the health insurance program,
including changes in the amounts of money employees were
required to contribute to the several health insurance plans
encompassed by the health insurance program. Similar
changes had been made in prior years.The employees employed in the certified unit, covered byRespondent's health insurance program, were among the em-
ployees affected by the changes in the health insurance pro-
gram, including the changes in the employees' contribution
rates, made by Respondent in January 1988, 1989, and 1990.
These changes were made by Respondent unilaterally and
without prior notice to the Union.As noted supra, in December 1989 the Court of Appealsfor the District of Columbia affirmed the Board's Decision
and Order in Case 18±CA±10208, wherein the Board found
Respondent had violated Section 8(a)(5) and (1) of the Act
by failing and refusing in 1987 to recognize and bargain with
the Union as the exclusive representative of Respondent's
nonexempt clerical employees employed at its St. Paul, Min-
nesota facility; the certified unit.In January 1990, negotiators for Respondent and the Unionmet to negotiate a collective-bargaining contract for the em-
ployees employed in the certified unit. The first bargaining
session was held on January 19, 1990, at which time the
Union presented a proposal covering noneconomic matters
only.2There were ``numerous'' collective-bargaining ses-sions held in January and February 1990 concerning non-
economic matters. In early March 1990 the negotiators, hav-
ing failed to reach agreement on all of the noneconomic mat-
ters in dispute, commenced to negotiate about economic mat-
ters.On or about March 7, 1990, the Union presented its eco-nomic proposal to Respondent. Several negotiation sessions
were held after that date, during which a wide range of eco-
nomic matters, including wages and benefits, were the sub-
ject of the negotiations.As a part of its March 7, 1990 economic package sub-mitted to Respondent, the Union proposed that the unit em-
ployees be covered by all of the Respondent's current em-
ployment benefit programs including the health insurance
program. In this last regard, the Union proposed the continu-
ation of the health insurance program in all respects includ-
ing the schedule of employee contributions required under
the various insurance plans included in the program.The parties continued to negotiate about economic mattersafter the submission of the Union's March 7, 1990 economic
proposal. The record does not reveal the number of negotia-
tion sessions held between March 7 and May 2, 1990, when
the parties reached tentative agreement on many language
and other benefit issues, including tentative agreement on the
Union's proposal that the unit employees be covered by Re-
spondent's health insurance program.The language of the parties' May 2, 1990 tentative agree-ment concerning the health insurance program, reads as fol-
lows:The Company agrees to continue, during the term ofthis agreement, the Health Plan currently in effect for
the employees covered by this agreement. It is agreed
and understood between the parties that the Company,
during the term of this agreement, reserves the right to
change, modify, alter, amend, or terminate (in whole or
in part) the provisions of the Plan. It is also recognized
by the parties that there shall be no requirement by the
Company to provide notice prior to any such action that
may be taken. It is agreed that notice to Plan
participants/employees covered by this agreement shall
be administered in the same manner as it has in the
past.Monthly employee premium contribution rates will bethe same as those paid by other salaried employees cov-
ered by this Plan.On May 2, 1990, besides agreeing that the unit employeeswould continue to be covered by the terms of the Respond-
ent's health insurance program for the duration of any con-
tract negotiated by the parties, the parties agreed that the em-ployees would continue to be covered for the duration of that
contract by all of Respondent's employee benefit programs.
These agreements, as well as all the other agreements
reached by the parties on May 2, 1990, were tentative agree-
ments, conditioned on the parties reaching agreement on the
terms of an entire collective-bargaining contract.3As of thedate of the submission of the stipulation of fact in this case,
October 3, 1990, the parties had not reached agreement on
the terms of a collective-bargaining contract.Following the May 2, 1990 negotiation session, the partiesnext met for negotiations on May 16, 1990, and did not meet
again until July 18, 1990. The July 18, 1990 negotiation ses-
sion ended with the parties not scheduling further negotiation 49NORTH STAR STEEL CO.4There is no evidence that the Union at this time either proposedor agreed that during the term of the parties' collective-bargaining
contract, Respondent would have the right to unilaterally change the
terms of the health insurance program including the employees' con-
tribution payments.5The record does not reveal whether it was the Union or Respond-ent who proposed that during the term of the parties' contract Re-
spondent had the right to act unilaterally with respect to the health
insurance program.sessions. Thereafter, between July 18 and October 3, 1990,the date of the submission of the stipulation of fact, no fur-
ther negotiation sessions were scheduled.B. The Question PresentedThe sole question presented is whether the usual restora-tion of the status quo ante and make-whole remedy is appro-
priate to remedy Respondent's admitted illegal unilateral
changes in the health insurance program covering the em-
ployees represented by the Union in the certified unit. Re-
spondent concedes it violated Section 8(a)(5) and (1) of the
Act, when, as alleged in the amended complaint, on or about
the first of January in 1988, 1989, and 1990, it unilaterally,
without affording the Union an opportunity to bargain, im-
plemented changes in the health insurance program covering
the unit employees, including changes in the amount of con-
tributions paid by the employees for the cost of their health
insurance coverage. But, while admitting it violated the Act
by engaging in this unilateral conduct, Respondent argues
that it would be inappropriate to remedy its unfair labor prac-
tices by imposing the usual restoration of the status quo ante
and make-whole remedy. The General Counsel takes the po-
sition that the usual restoration of the status quo ante and
make-whole remedy constitutes an appropriate remedy for
Respondent's unfair labor practices.C. Analysis``It is well established that a make whole order restoringthe status quo ante is the normal remedy when an employer
has made unlawful unilateral changes in its employees' terms
and conditions of employment [cases cited].'' Southwest For-est Industries, 278 NLRB 228±228 (1986), enfd. 841 F.2d270 (9th Cir. 1988). It is also well established, ``that where
an employer and a union have bargained in good faith, de-
spite the employer's prior unilateral changes in wages and
conditions of employment, the employer's liability for the
unlawful unilateral changes terminates on the date when the
parties execute a new agreement or reach a lawful impasse.''
NLRB v. Cauthorne, 691 F.2d 1023, 1026 (D.C. Cir. 1982).See also Dependable Building Maintenance Co., 274 NLRB216, 219 (1985), 276 NLRB 27 (1985); Eagle Express Co.,273 NLRB 501 (1984); J.D. Lunsford Plumbing
, 254 NLRB1360 (1981). More specifically, to remedy an employer's il-
legal unilateral action, the Board usually orders the employer
to, among other things, restore the unit employees' terms and
conditions of employment to the level in existence before the
unilateral changes were implemented and to continue them in
effect unless or until a new agreement is reached or an im-
passe is reached in bargaining, and to make the employees
whole for the losses they incurred as a result of the unilateral
changes. Southwest Forest Industries, 278 NLRB 228, 229(1986), enfd. 841 F.2d 270 (9th Cir. 1988). See also Morris,The Developing Labor Law, Vol. II at 1665 (2d ed. 1983)(``In such cases [referring to an employer's refusal to bargain
by unilaterally changing employees' terms and conditions of
employment] in addition to ordering the employer to bargain
on the matters in issue, the Board will usually order that the
status quo ante be restored and that employees be made
whole for any benefits that the employer has unilaterally dis-
continued [cases cited]'').Respondent argues that the Board's usual status quo anteand make-whole remedy is inappropriate for the instant case,
because if Respondent had satisfied its statutory obligation
by recognizing and bargaining with the Union in 1987, after
the Board's July 30, 1987 certification of the Union, the
Union would have entered into an agreement with Respond-
ent allowing Respondent to make the unilateral changes in
the unit employees' health insurance program made by Re-
spondent in January 1988, 1989, and 1990, or that after
good-faith negotiations the Respondent and Union would
have reached a bargaining impasse which would have privi-
leged Respondent to unilaterally implement the terms of that
agreement. This argument is based on what occurred in 1990
when Respondent belatedly satisfied its statutory bargaining
obligation by recognizing the Union as the unit employees'
bargaining agent and by entering into negotiations with the
Union for a contract covering the unit employees. The rel-
evant portion of those negotiations, described supra, can be
briefly summarized as follows: on March 7, 1990, as part of
its economic proposal, the Union proposed that the unit em-
ployees be covered by Respondent's health insurance pro-
gram in all respects, including its schedule of employee con-
tribution payments;4on May 2, 1990, the Union and Re-spondent agreed that if they were able to reach agreement on
all the terms of a collective-bargaining contract, one of those
terms would be that the unit employees would be covered for
the duration of the contract by Respondent's health insurance
program and that for the duration of the contract Respondent
would have the right to unilaterally change or modify the
provisions of the health insurance program and that the
monthly employee premium contributions would be the same
as those paid by Respondent's other nonunit salaried employ-
ees covered by that program;5the Respondent and the Unionwere unable to reach agreement on all the terms of the col-lective-bargaining contract; and, as I have found infra, by
July 18, 1990, the parties reached a bargaining impasse
which would have privileged Respondent to implement the
aforesaid tentative agreement concerning the health insurance
program.Respondent's contention that if it had negotiated with theUnion in 1987, when the Board certified the Union as the
unit employees' bargaining agent, that the course of bar-
gaining concerning the health insurance program would have
been the same as during the parties' 1990 negotiations, lacks
support in the record. There is no evidence that the same or
similar economic conditions which influenced the parties' re-
spective bargaining positions in 1990 existed in 1987. Nor is
there evidence which indicates that the parties' relative bar-
gaining strengths or leverages in 1987 were the same or
similar as in 1990. Indeed, in view of Respondent's illegal
refusal to recognize and bargain with the Union in 1987 and
its illegal unilateral conduct in January 1988, 1989, and
1990, all of which was reasonably calculated to undermine 50DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Lawrence Textile Shrinking Co., 235 NLRB 1178 (1978), reliedon by Respondent, is factually distinguishable. There the employer
violated Sec. 8(a)(5) by decreasing an employee's wages without
consulting or bargaining with the union which represented him. The
Board in remedying this unfair labor practice did not restore the sta-
tus quo ante nor did it impose a make-whole remedy, because the
record revealed that it was pursuant to the employee's request that
the employer decrease his wages. Here there is no contention or evi-
dence that when Respondent unilaterally changed the unit employ-
ees' health insurance program in January 1988, 1989, and 1990, that
it did so at the request of either the employees or the Union.7The Board has established general criteria for determining wheth-er an impasse exists. Some of the relevant factors are the parties'the Union in the eyes of the unit employees, it is a reason-able inference that the Union in 1990 had substantially less
bargaining strength or leverage than it had in 1987. In view
of these circumstances, the Respondent has failed to establish
that the Respondent and Union would have engaged in the
same or in a similar course of bargaining concerning the
health insurance program in 1987 as occurred in 1990.6In considering Respondent's argument that the Board'susual status quo ante and make-whole remedy is not appro-
priate to remedy Respondent's illegal unilateral changes in
the unit employees' health insurance program, I considered
the courts' decisions in Kallmann v. NLRB, 640 F.2d 1094,1103 (9th Cir. 1981), and Armco, Inc. v. NLRB, 832 F.2d357, 365 (6th Cir. 1987), and the Board's decisions in RamosIron Works, 234 NLRB 896, 906 (1978), and Hanes Corp.,260 NLRB 557 (1982), relied on by Respondent. Those deci-
sions, for the reasons below, do not dictate the appropriate
remedial order for this case.Kallmann and Armco are factually distinguishable fromthis case. In those cases the practical effect of the Board'susual status quo ante and make-whole remedy was to bind
successor employers to their predecessor employers' collec-
tive-bargaining contracts, even though a successor employer
has no legal obligation to accept his predecessor's collective-
bargaining contract. The application of the Board's usual sta-
tus quo ante and make-whole remedy in this case would have
no such effect. Moreover, in Armco and Kallmann, the courtsconcluded that the Board's usual status quo ante and make-
whole remedy was inappropriate because the facts dem-
onstrated that the successor employer probably would not
have agreed to union demands to pay the higher wages set
by the predecessor employer's contract with the union. In
this case, however, the record does not reveal what the prob-
able course of bargaining would have been, if Respondent,
instead of unilaterally altering the unit employees' health in-
surance program, had negotiated with the Union concerning
that matter. As I have found supra, the record does not estab-
lish that if Respondent had recognized and bargained with
the Union in 1987, that the Union would probably have en-
tered into an agreement with Respondent allowing Respond-
ent to make the unilateral changes found, or that the parties'
negotiations would have reached an impasse, thereby ena-
bling Respondent to unilaterally implement that agreement. I
also note that there is no evidence from which to draw the
conclusion that it would have been impossible or unfeasible
for Respondent, in its contract negotiations with the Union,
to have agreed to modify the health insurance program in
certain respects, i.e., employee contributions, so that it dif-
fered from the program covering Respondent's other office
and clerical employees. Accordingly, I find Armco andKallmann inapplicable. In any event, the Board has specifi-cally declined to follow the reasoning applied by the courtsin those cases. See Armco, Inc., 298 NLRB 416 (1990), andState Distributing Co., 282 NLRB 1048 (1987). As an ad-ministrative law judge of the Board, I am compelled to fol-
low Board precedent. I am likewise precluded from applying
the reasoning of Ramos Iron Works and Hanes Corp., insofaras it applies to the applicable remedy in this case, inasmuch
as the Board in Adair Standish Corp., 292 NLRB 890(1989), specifically overruled those decisions in that respect.
See also Lapeer Foundry & Machine, 289 NLRB 952(1988).As discussed supra, to remedy an employer's illegal unilat-eral conduct, the Board usually orders the employer to,
among other things, restore the unit employees' terms and
conditions of employment to the level which existed before
the unilateral changes were implemented and to continue
them in effect unless or until an agreement or bargaining im-
passe is reached, and to make the employees whole for the
losses they incurred as the result of the unilateral changes.
Having rejected Respondent's argument that this remedy is
inappropriate for this case, the remaining questions raised by
the stipulated record are twofold: whether by tentatively
agreeing during the 1990 contract negotiations that the unit
employees would be covered by Respondent's health insur-
ance program, the Union engaged in conduct sufficient to toll
Respondent's backpay liability as of the date of that agree-
ment and has made it inappropriate to restore the status quo
ante; and/or, whether during the 1990 contract negotiations
the Union and Respondent bargained to an impasse which
privileged Respondent to unilaterally implement the parties'
tentative agreement that the unit employees would be cov-
ered by Respondent's health insurance program, thereby toll-
ing Respondent's backpay liability and making it inappro-
priate to otherwise restore the status quo ante. These issues
are examined below.The tentative agreement reached by Respondent and theUnion during the 1990 contract negotiations, pursuant to
which the unit employees would be covered by the Respond-
ent's health insurance program if the parties agreed on all the
terms of a collective-bargaining contract, did not toll Re-
spondent's backpay liability nor otherwise makes it inappro-
priate to restore the status quo ante. This is so because the
Union never agreed that Respondent could implement this
agreement. It was a tentative agreement, conditioned on the
parties reaching agreement on all the terms of a collective-
bargaining contract.Although the concept of impasse eludes precise definition,it has been held that an impasse exists when ``good-faith ne-
gotiations have exhausted the prospects of concluding an
agreement'' or when ``there [is] no realistic possibility that
continuation of discussion[s] ... would be fruitful.'' 
Tele-vision Artists AFTRA v. NLRB, 395 F.2d 622, 624, 628 (D.C.Cir. 1968). For ``[w]here good-faith bargaining has not re-
solved a key issue and where there are no definite plans forfurther efforts to break the deadlock, the Board is warranted... and perhaps sometimes even required ... to make a

determination that an impasse existed [emphasis added].''
Teamsters Local 745 v. NLRB, 355 F.2d 842, 845 (D.C. Cir.1966).7Under such circumstances, the employer is free to in- 51NORTH STAR STEEL CO.``bargaining history, the good faith of the parties in negotiations, thelength of negotiations, the importance of the issue or the issues as
to which there is disagreement, [and] the contemporaneous under-
standing of the parties as to the state of negotiations.'' Taft Broad-casting Co., 163 NLRB 475, 478 (1967), affd. 395 F.2d 622 (D.C.Cir. 1968).8There is no contention or evidence that Respondent was not bar-gaining in good faith. Quite the opposite, the record reveals that on
May 31, 1990, the Board's Regional Director notified the parties that
he was satisfied Respondent had complied with the Board's Order
in Case 18±CA±10208, affirmed by the court of appeals, which re-
quired Respondent to bargain with the Union as the exclusive bar-
gaining agent of the unit employees. This, plus the above-described
course of bargaining conduct stipulated to by the parties, skimpy as
the description is, establishes that Respondent was bargaining in
good faith.9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, beContinuedstitute unilateral changes, so long as they are not ``substan-tially different from, or greater than, any which the employer
has proposed during the negotiations.'' NLRB v. Crompton-Highland Mills, 337 U.S. 217, 225. I am of the opinion, forthe reasons below, that the parties in this case reached an im-
passe in collective-bargaining negotiations by July 18, 1990,
and as of that date Respondent was privileged to institute the
parties' May 2, 1990 tentative agreement concerning the
health insurance program.The record establishes that the parties' collective-bar-gaining negotiations reached an impasse by July 18, 1990,
inasmuch as: (1) Respondent was negotiating with the Union
in good faith with a sincere desire to reach a collective-bar-
gaining agreement;8and (2) after numerous negotiation meet-ings held over a period of 6 months, the parties failed to
reach agreement on the terms of the collective-bargaining
agreement and, at the conclusion of their last bargaining ses-
sion held on July 18, 1990, did not schedule another bar-
gaining session, and subsequently, between July 18 and Oc-
tober 3, 1990, the date of the submission of the stipulation
of fact in this case, no further bargaining sessions were
scheduled. These circumstances, particularly the failure of
the parties on July 18, 1990, to schedule another bargaining
session in an effort to break their bargaining deadlock and
then for the next 3 months failing to schedule such a meet-
ing, persuades me that as of July 18, 1990, the parties had
reached an impasse concerning the issues which were pre-
venting them from reaching a collective-bargaining contract.I recognize that the evidence in this stipulated record con-cerning the bargaining impasse issue is skimpy. Nevertheless,
I am satisfied, for the above reasons, that there is sufficient
evidence to warrant the conclusion that the parties reached
impasse by July 18, 1990. I did not leave this issue for the
compliance stage of the proceeding because it would have
been inappropriate to have done so. See Dependable BuildingMaintenance Co., 274 NLRB 216 (1985). In this regard, Inote that it would have been especially inappropriate in the
instant case to have left this issue for the compliance stage
or to have reopened the record to afford the parties an oppor-
tunity to present additional evidence on this issue, inasmuch
as the sole issue litigated by the parties in this case con-
cerned the type of remedial order appropriate to remedy Re-
spondent's admitted unfair labor practices.Having found that Respondent had bargained to an im-passe with the Union on July 18, 1990, and having further
found that during the course of their bargaining the parties
had previously, on May 2, 1990, agreed that if they suc-ceeded in reaching agreement on all the terms of a collec-tive-bargaining contract, that the unit employees would be
covered by Respondent's health insurance program, it fol-
lows that as the result of the parties' July 18, 1990 bar-
gaining impasse, the Respondent at that time was privileged
to unilaterally implement for the unit employees, the terms
of its health insurance program. It is for this reason that Re-
spondent's monetary liability is tolled as of July 18, 1990,
and why I shall not recommend that Respondent restore the
status quo ante by reinstating the terms of the health insur-
ance program for the affected unit employees to what those
terms were immediately prior to the January 1988 illegal uni-
lateral changes found herein. I have, however, recommended
that Respondent make whole the affected unit employees for
the losses they incurred as a result of Respondent's January
1988, 1989, and 1990 unilateral changes in Respondent's
health insurance program and to make the employees whole
for the period from the commencement of its unilateral con-
duct in January 1988 until July 18, 1990, with interest to be
computed in the manner prescribed in New Horizons for theRetarded, 283 NLRB 1173 (1987).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. At all times material, the Union has been the exclusivebargaining representative of Respondent's employees in the
following unit which is an appropriate unit within the mean-
ing of Section 9 of the Act:All full-time and regular part-time clerical employeesdesignated non-exempt by the Employer at the Employ-
er's facility located at 1678 Red Rock Road, St. Paul,
Minnesota, including pricing specialist, purchasing,
sales, accounting, and inventory clerks, typists, sales re-
ceptionist and secretary, and office equipment opera-
tors, plant clerical employees, including rolling mill
clerk, maintenance clerk, quality assurance clerk, melt
shop clerk and shipping clerk; but excluding temporary
employees, executive secretary, personnel secretary,
confidential employees, guards, professional and profes-
sional trainee personnel, management and management
trainee personnel, nurse, sales persons and supervisors,
as defined by the National Labor Relations Act.4. By unilaterally changing the health insurance programcovering the unit employees on or about the first of January
in each of the years in 1988, 1989, and 1990, without afford-
ing the Union with an opportunity to bargain about the
changes, Respondent violated Section 8(a)(5) and (1) of the
Act.5. The above unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9 52DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
adopted by the Board and all objections to them shall be deemedwaived for all purposes.10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ORDERThe Respondent, North Star Steel Company, St. Paul,Minnesota, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Unilaterally changing the unit employees' terms andconditions of employment without affording the Union an
opportunity to bargain about the changes and without bar-
gaining with the Union to either an agreement or impasse.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make whole the unit employees for the losses theymay have incurred as a result of the unilateral changes in the
employees' health insurance program implemented by Re-
spondent on or about the first of January in the years 1988,
1989, and 1990, and make the unit employees whole for their
losses for the period commencing with the January 1988 uni-
lateral conduct until July 18, 1990, with interest to be com-
puted in the manner prescribed in New Horizons for the Re-tarded, 283 NLRB 1173 (1987).(b) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at its facility in St. Paul, Minnesota, copies of theattached notice marked ``Appendix.''10Copies of the notice,on forms provided by the Regional Director for Region 18,
after being signed by the Respondent's authorized representa-
tive, shall be posted by the Respondent immediately upon re-
ceipt and maintained for 60 consecutive days in conspicuous
places including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by the
Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.